Citation Nr: 1608136	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness, or as secondary to service-connected fatigue or fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

A July 2014 Board decision granted reopening of the Veteran's claim, and remanded the reopened claim for further development.

In November 2015, the Board requested a VHA opinion regarding the etiology of the Veteran's sleep apnea.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June 1982 to September 1992, including service in the Persian Gulf.  He claims that his sleep apnea or upper airway resistance syndrome (UARS) had its onset in service, including (but not limited to) as due to an undiagnosed illness based on his service in the Persian Gulf.  

In the alternative, he essentially alleges his sleep apnea or UARS is caused or aggravated by his service-connected fatigue or fibromyalgia.  

As an initial matter, the Board notes that the Veteran is presently service-connected for, among other things, chronic fatigue syndrome, fibromyalgia with headaches, chronic sinusitis with allergic rhinitis, a lumbar spine disability, and GERD.

By way of background, the Veteran's service treatment records are silent as to any sleep complaints.  

The Veteran testified at the September 2011 DRO hearing that he has been told by other servicemen and his wife that he has snored loudly and stopped breathing during his sleep since he was in service.

The Veteran reported to a September 2005 VA examiner, however, that he was told by his wife that he snored loud, but did not stop breathing.  The VA examiner recorded several diagnoses, including depression and an adjustment disorder, sleep disorder secondary to underlying mental and skeletal problems, and "no sleep apnea witnessed, but snoring."

An April 2009 VA sleep study was normal, with no apneas, hypopneas, snoring, or periodic limb movements.

Subsequently, the Veteran complained that he did not sleep well the night of the sleep study and his bed was too small.  A May 2009 home WatchPAT study was ordered.  The interpretation included as follows:

This study can be considered NOT consistent with sleep disordered breathing. The REM AHI is borderline positive.  Patient is overweight but not obese.  Snoring and apneas at night were not reported in the consultation report as prominent issues.  The patient did admit that he awakens from nightmares and that they keep him from going back to sleep.  He also complains of chronic back and joint pains. He also has GERD with nighttime cough and wheezing.  All these factors can contribute to poor sleep quality. . . A clinical assessment will have to be made as to the relative risk for upper airways resistance syndrome (UARS) . . . A more aggressive treatment approach to the GERD may have to be taken since his nocturnal symptoms appear to be quite significant.

A June 2009 VA treatment record reflects the clinician assessed "sleep disturbances," and noted that clinical suspicion for UARS was high, and the Veteran was offered a trial for a CPAP.  See VBMS at 10.  The clinician also noted that the Veteran reported experiencing nightmares two to three times per week, that he has chronic allergies, and he reported chronic pain that sometimes wakes him in the night.  See VBMS at 8.

An August 2010 treatment record reflects that, despite performing no further sleep studies, the diagnosis was changed to "very mild obstructive sleep apnea . . Veteran has chronic pain syndrome which may be causing some deprivation of sleep."  "Allergic rhinitis/reactive airways" was also diagnosed.

A May 2012 VA examination report reflects the examiner acknowledged the Veteran's diagnosed UARS, but did not provide any etiological opinion.

A January 2015 VA examination report reflects the examiner opined that the Veteran's sleep apnea is due to tracheal constriction during sleep, and therefore it is less likely than not that it has any nexus to his chronic fatigue syndrome or fibromyalgia.  The January 2015 VA examiner did not, however, explain whether, regardless, the Veteran's sleep apnea had its onset in service or is otherwise related to service; and if it had its onset in service, whether it constitutes a congenital or development defect subject to superimposed disease or injury in service, or whether it constitutes a congenital or development disease that was aggravated by his service beyond the natural progress of the disease; or, what otherwise caused the tracheal constriction .  

With regard to congenital or developmental conditions, the Board notes that service connection is available for congenital or developmental defects if "subject to superimposed disease or injury" that occurred in service.  See VA Gen. Coun. Prec. 82-90; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (citing VA Gen. Coun. Prec. 82-90).  Service connection for congenital or developmental diseases may be granted where the condition was aggravated by service (beyond the natural progress of the disease).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing, inter alia, VA Gen. Coun. Prec. 82-90; see also 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

Most recently, the Board obtained a January 2015 Veterans Health Administration (VHA) medical opinion.  The examiner opined, in short, that the Veteran does not have an established diagnosis of obstructive sleep apnea or UARS, and that a sleep study would be required.

Therefore, the Board finds that this matter should be remanded so that the Veteran may be afforded a VA examination, to include a sleep study, to clarify whether the Veteran has sleep apnea or UARS, and if so, to clarify its relationship to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with expertise in sleep medicine to determine the nature and etiology of the Veteran's sleep apnea.  The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  All necessary tests and studies should be performed - including a sleep study.  After reviewing the claims file and examining the Veteran, the examiner should opine as follows:

a) Whether the Veteran currently has sleep apnea or UARS.

b) Whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran's sleep apnea or UARS had its onset in service or is otherwise related to his active service.

c) If his sleep apnea or UARS had its onset in service, then explain whether it constitutes a congenital or development defect or disease.  If so, then for a congenital or development defect, explain whether it was subject to superimposed disease or injury in service.  If a congenital or developmental disease, explain whether it was aggravated by his service beyond the natural progress of the disease.

d) Whether it is "at least as likely as not" that the Veteran's sleep apnea or UARS is due to an "undiagnosed illness" or a "medically unexplained chronic multisymptom illness."

e) Whether the Veteran's diagnosed sleep apnea and UARS are disorders distinct from his service-connected chronic fatigue syndrome and fibromyalgia with headaches.

f) Whether the Veteran's sleep apnea or UARS was caused or aggravated by his service-connected chronic fatigue syndrome, fibromyalgia with headaches, GERD, chronic sinusitis with allergic rhinitis, or lumbar spine disability.

g) If the Veteran's sleep apnea or UARS is found to be caused by tracheal constriction, please explain the cause of the tracheal constriction.

A complete rationale for all opinions expressed is required.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), addressing all evidence (including the aforementioned VHA opinion) added to the claims file since the February 2015 SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

